Exhibit 10.1
UNITED STATES OF AMERICA
BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.

     
Written Agreement by and between
   
 
  Docket No. 10- 097-WA/RB-HC
DEARBORN BANCORP, INC.
   
Dearborn, Michigan
   
 
   
and
   
 
   
FEDERAL RESERVE BANK
   
OF CHICAGO
   
Chicago, Illinois
   

     WHEREAS, Dearborn Bancorp, Inc., Dearborn, Michigan (“Dearborn”), a
registered bank holding company, owns and controls Fidelity Bank, Dearborn,
Michigan (the “Bank”), a state-chartered nonmember bank, and various nonbank
subsidiaries;
     WHEREAS, it is the common goal of Dearborn and the Federal Reserve Bank of
Chicago (the “Reserve Bank”) to maintain the financial soundness of Dearborn so
that Dearborn may serve as a source of strength to the Bank;
     WHEREAS, Dearborn and the Reserve Bank have mutually agreed to enter into
this Written Agreement (the “Agreement”); and
      WHEREAS, on June 15, 2010, the board of directors of Dearborn, at a duly
constituted meeting, adopted a resolution authorizing and directing Michael J.
Ross to enter into this Agreement on behalf of Dearborn, and consenting to
compliance with each and

 



--------------------------------------------------------------------------------



 



every provision of this Agreement by Dearborn and its institution-affiliated
parties, as defined in sections 3(u) and 8(b)(3) of the Federal Deposit
Insurance Act, as amended (the “FDI Act”) (12 U.S.C. §§ 1813(u) and 1818(b)(3)).
     NOW, THEREFORE, Dearborn and the Reserve Bank agree as follows:
Source of Strength
     1. The board of directors of Dearborn shall take appropriate steps to fully
utilize Dearborn’s financial and managerial resources, pursuant to Section 225.4
(a) of Regulation Y of the Board of Governors of the Federal Reserve System (the
“Board of Governors”) (12 C.F.R. § 225.4(a)), to serve as a source of strength
to the Bank, including, but not limited to, taking steps to ensure that the Bank
complies with the Consent Order entered into with the Federal Deposit Insurance
Corporation (the “FDIC”) and the Office of Financial and Insurance Regulation
for the State of Michigan on February 12, 2010 and any other supervisory action
taken by the Bank’s federal or state regulator.
Dividends and Distributions
     2. (a) Dearborn shall not declare or pay any dividends without the prior
written approval of the Reserve Bank and the Director of the Division of Banking
Supervision and Regulation (the “Director”) of the Board of Governors of the
Federal Reserve System (the “Board of Governors”).
          (b) Dearborn shall not directly or indirectly take dividends or any
other form of payment representing a reduction in capital from the Bank without
the prior written approval of the Reserve Bank.

2



--------------------------------------------------------------------------------



 



          (c) Dearborn and its nonbank subsidiary shall not make any
distributions of interest, principal, or other sums on subordinated debentures
or trust preferred securities without the prior written approval of the Reserve
Bank and the Director.
          (d) All requests for prior approval shall be received by the Reserve
Bank at least 30 days prior to the proposed dividend declaration date, proposed
distribution on subordinated debentures, and required notice of deferral on
trust preferred securities. All requests shall contain, at a minimum, current
and projected information on Dearborn’s capital, earnings, and cash flow; the
Bank’s capital, asset quality, earnings, and allowance for loan and lease losses
(the “ALLL”); and identification of the sources of funds for the proposed
payment or distribution. For requests to declare or pay dividends, Dearborn must
also demonstrate that the requested declaration or payment of dividends is
consistent with the Board of Governors’ Policy Statement on the Payment of Cash
Dividends by State Member Banks and Bank Holding Companies, dated November 14,
1985 (Federal Reserve Regulatory Service, 4-877 at page 4-323).
Debt and Stock Redemption
     3. (a) Dearborn and any nonbank subsidiary shall not, directly or
indirectly, incur, increase, or guarantee any debt without the prior written
approval of the Reserve Bank. All requests for prior written approval shall
contain, but not be limited to, a statement regarding the purpose of the debt,
the terms of the debt, and the planned source(s) for debt repayment, and an
analysis of the cash flow resources available to meet such debt repayment.
          (b) Dearborn shall not, directly or indirectly, purchase or redeem any
shares of its stock without the prior written approval of the Reserve Bank.

3



--------------------------------------------------------------------------------



 



Capital Plan
     4. Within 60 days of this Agreement, Dearborn shall submit to the Reserve
Bank an acceptable written plan to maintain sufficient capital at Dearborn on a
consolidated basis. The plan shall, at a minimum, address, consider, and
include:
          (a) The consolidated organization’s and the Bank’s current and future
capital requirements, including compliance with the Capital Adequacy Guidelines
for Bank Holding Companies: Risk-Based Measure and Tier 1 Leverage Measure,
Appendices A and D of Regulation Y of the Board of Governors (12 C.F.R.
Part 225, App. A and D) and the applicable capital adequacy guidelines for the
Bank issued by the FDIC;
          (b) the adequacy of the Bank’s capital, taking into account the volume
of classified credits, concentrations of credit, ALLL, current and projected
asset growth, and projected retained earnings;
          (c) the source and timing of additional funds necessary to fulfill the
consolidated organization’s and the Bank’s future capital requirements;
          (d) supervisory requests for additional capital at the Bank or the
requirements of any supervisory action imposed on the Bank by the FDIC; and
          (e) the requirements of section 225.4(a) of Regulation Y of the Board
of Governors (12 C.F.R. § 225.4(a)) that Dearborn serve as a source of strength
to the Bank.
     5. Dearborn shall notify the Reserve Bank, in writing, no more than 30 days
after the end of any quarter in which any of the consolidated organization’s
capital ratios fall below the approved plan’s minimum ratios. Together with the
notification, Dearborn shall submit an acceptable capital plan that details the
steps Dearborn will take to increase the consolidated organization’s capital
ratios to or above the approved plan’s minimums.

4



--------------------------------------------------------------------------------



 



Cash Flow Projections
     6. Within 30 days of this Agreement, Dearborn shall submit to the Reserve
Bank a written statement of its planned sources and uses of cash for debt
service, operating expenses, and other purposes (“Cash Flow Projection”) for
2010. Dearborn shall submit to the Reserve Bank a Cash Flow Projection for each
calendar year subsequent to 2010 at least one month prior to the beginning of
that calendar year.
Compliance with Laws and Regulations
     7. (a) In appointing any new director or senior executive officer, or
changing the responsibilities of any senior executive officer so that the
officer would assume a different senior executive officer position, Dearborn
shall comply with the notice provisions of section 32 of the FDI Act (12 U.S.C.
§ 1831i) and Subpart H of Regulation Y of the Board of Governors (12 C.F.R. §§
225.71 et seq.).
          (b) Dearborn shall comply with the restrictions on indemnification and
severance payments of section 18(k) of the FDI Act (12 U.S.C. § 1828(k)) and
Part 359 of the FDIC’s regulations (12 C.F.R. Part 359).
Progress Reports
     8. Within 30 days after the end of each calendar quarter following the date
of this Agreement, the board of directors shall submit to the Reserve Bank
written progress reports detailing the form and manner of all actions taken to
secure compliance with the provisions of this Agreement and the results thereof,
and a parent company only balance sheet, income statement, and, as applicable,
report of changes in stockholders’ equity.

5



--------------------------------------------------------------------------------



 



Approval and Implementation of Plan
     9. (a) Dearborn shall submit a written capital plan that is acceptable to
the Reserve Bank within the applicable time periods set forth in paragraphs 4
and 5 of this Agreement.
          (b) Within 10 days of approval by the Reserve Bank, Dearborn shall
adopt the approved capital plan. Upon adoption, Dearborn shall promptly
implement the approved plan, and thereafter fully comply with it.
          (c) During the term of this Agreement, the approved capital plan shall
not be amended or rescinded without the prior written approval of the Reserve
Bank.
Communications
     10. All communications regarding this Agreement shall be sent to:

  (a)   Mr. Joseph J. Turk
Assistant Vice President
Banking Supervision & Regulation
Federal Reserve Bank of Chicago
230 South LaSalle Street
Chicago, Illinois 606

  (b)   Mr. Michael J. Ross
President & CEO
Dearborn Bancorp, Inc.
1360 Porter Street
Dearborn, Michigan 48124

Miscellaneous
     11. Notwithstanding any provision of this Agreement, the Reserve Bank may,
in their sole discretion, grant written extensions of time to Dearborn to comply
with any provision of this Agreement.
     12. The provisions of this Agreement shall be binding upon Dearborn and its
institution-affiliated parties, in their capacities as such, and their
successors and assigns.

6



--------------------------------------------------------------------------------



 



     13. Each provision of this Agreement shall remain effective and enforceable
until stayed, modified, terminated, or suspended in writing by the Reserve Bank.
     14. The provisions of this Agreement shall not bar, estop, or otherwise
prevent the Board of Governors, the Reserve Bank, or any other federal or state
agency from taking any other action affecting Dearborn, the Bank, any nonbank
subsidiary of Dearborn, or any of their current or former institution-affiliated
parties and their successors and assigns.
     15. Pursuant to section 50 of the FDI Act (12 U.S.C. § 1831aa), this
Agreement is enforceable by the Board of Governors under section 8 of the FDI
Act (12 U.S.C. § 1818).
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 15th day of June, 2010.

                      DEARBORN BANCORP, INC.       FEDERAL RESERVE BANK OF
CHICAGO    
 
                   
By:
  /s/ Michael J. Ross
 
      By:   /s/ Mark H. Kawa
 
   
 
  Michael J. Ross           Mark H. Kawa    
 
  President & CEO           Vice President    

7